DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2018 and 06/08/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 15 and 16 are objected to because of the following informalities:
Regarding Claim 15, there is a typographical error with respect to the claim dependency. The preamble recites that process Claim 15 is dependent on Claim 7, however, Claim 7 is a device claim. Claim 15 should be dependent on a process claim.
Regarding Claim 16, there is an error in the preamble. “A testing method system” is recited. Either it should be a method or a system.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 9-15 are directed to both a process and a device: “A process of testing a device under test (DUT) using the digital sampling oscilloscope of claim 1”. Since the preamble of Claim 9 incorporates the device of Claim 1, the claim has a product and process in the same claim. This creates confusion as to 
II.    PRODUCT AND PROCESS IN THE SAME CLAIM 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In contrast, when a claim recites a product and additional limitations which focus on the capabilities of the system, not the specific actions or functions performed by the user, the claim may be definite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See Mastermine Software, Inc. v. Microsoft Corp., 874 F.3d 1307, 124 USPQ2d 1618 (Fed. Cir. 2017). 
Regarding Claim 10, it is unclear how the DUT can be “further connected to the analog measurement input interface” when Claim 9 already recites, “connecting a DUT to… the analog measurement input interface of the DSO”. The limitation of Claim 10 is redundant.
Specification
The disclosure is objected to because of the following informalities: Element 16 as shown in Figure 1 and described in the originally filed claims, should be addressed in the body of the disclosure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Pre-Grant Pub 2017/0016953 A1, Pub. Date January 19, 2017) in view of Chung et al. (US Pre-Grant Pub 2016/0204881 A1, Pub. Date July 14, 2016, herein Chung) and further in view of Miller (US Pre-Grant Pub 2007/0136012 A1, Pub. Date June 14, 2007).
Regarding Claim 1, Beer teaches:
A digital sampling oscilloscope (DSO) (par 0010, According to a first aspect of the invention, an electronic measurement device, preferably a digital oscilloscope,) comprising: 
a housing (par 0012, The electronic measurement device preferably comprises both, a signal generation unit and a receiving unit into a common housing); 
an analog measurement input interface (Fig 1, connector in electronic measurement device 2 that allows output node 1b to be connected to receiving unit 4) arranged in a housing wall of the housing (par 0012); 
at least one measurement acquisition system (4, Rec. unit, Fig 1)
the at least one measurement acquisition system (4, Fig 1) being integrated into the housing (par 0012, housing) and being coupled to the analog measurement input interface (Fig 1, connector in electronic measurement device 2 that allows output node 1b to be connected to receiving unit 4); 
a signal generator (3, Fig 1, par 0050, signal generation unit 3) integrated into the housing (par 0012, housing); 
an… signal output interface arranged in a housing wall of the housing, the signal generator being coupled to the… control signal output interface (Fig 1, connector in electronic measurement device 2 that allows input node 1a to be connected to signal generation unit 3) arranged in a housing wall of the housing (par 0012, housing), the signal generator (3, Fig 1) being coupled to the... signal output interface 
a device under test (DUT) (1, DUT, Fig 1) connected to both the... signal output interface (Fig 1, connector in electronic measurement device 2 that allows input node 1a to be connected to signal generation unit 3) and the analog measurement input interface (Fig 1, connector in electronic measurement device 2 that allows output node 1b to be connected to receiving unit 4)
Beer does not teach:
the signal generator being… configured to output an operation mode control signal to a device under test (DUT)… for controlling a test operation mode of the DUT.
However, Chung teaches:
the signal generator being configured to output an operation mode control signal (SCMD, Fig 9, par 0046) to a device under test (DUT) (100, Fig 9)... for controlling a test operation mode of the DUT (par 0046, The ATE 22 initializes an RF BIST by sending a command signal SCMD to the IC 20. In response, the IC 20 is arranged to enter into a test mode).
The Examiner is interpreting the commands of test controller 220 of Figure 9 of Chung being incorporated into the controlling unit 6 of Figure 1 of Beer, where the commands of test controller 220 of Chung are sent to signal generator 3 of Beer, which sends the operation control signal SCMD of Chung to the DUT. The operation control signal SCMD controls a test operation mode of the DUT as taught in par 0046 of Chung.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Chung by having the signal generator being configured to because it allows the DUT to switch between a normal operating mode and a mode exclusively for testing and is a known technique in electronic devices that yields the predictable result of having a standardized and repeatable test that has results that can be tracked and recorded over time.
Beer and Chung do not explicitly teach the specific elements within the measurement acquisition system:
having a digitizer and an acquisition memory coupled to the digitizer, 
However, Miller teaches:
having a digitizer (125, System A-to-D converter, Fig 1) and an acquisition memory (150, Memory, Fig 1) coupled to the digitizer, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Chung in view of Miller by having a digitizer and an acquisition memory coupled to the digitizer because it is a known technique in digital oscilloscopes that allows an analog signal to be received, converted to a digital signal, and recorded for analysis either immediately or at a later time.

Regarding Claim 2, Beer teaches:
the DUT (1, DUT, Fig 1) is connected to the analog measurement input interface (Fig 1, connector in electronic measurement device 2 that allows output node 1b to be connected to receiving unit 4) by a wired connection (Fig 1, connection between 1b and 4).

Regarding Claim 4, Beer and Chung do not explicitly teach the specific structure of the measurement acquisition system:
a trigger system integrated into the housing and coupled to the at least one measurement acquisition system, the trigger system being configured to output gating and timing control signals to the digitizer and the acquisition memory.
However, Miller teaches:
a trigger system (140, Fig 1) integrated into the housing (Fig 1, enclosure of Digital Oscilloscope 105) and coupled to the at least one measurement acquisition system (120, Acquisition, Fig 1, par 0036, acquisition module 120), the trigger system being configured to output gating and timing control signals (par 0041, the trigger module 140 may determine when to initiate sampling based on the CLK signal 135; par 0045, The memory 150 may provide temporary storage for the sampled signal data from the acquisition module 120.) to the digitizer (125, Fig 1) and the acquisition memory (150, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Chung in view of Miller by having a trigger system integrated into the housing and coupled to the at least one measurement acquisition system, the trigger system being configured to output gating and timing control signals to the digitizer and the acquisition memory because it is applying a known technique to digital oscilloscopes that yields the predictable result of preventing a signal from being oversampled or undersampled. 

Regarding Claim 5, Beer and Miller do not teach:
an operation mode control signal memory integrated into the signal generator, the operation mode control signal memory being configured to store configuration data for the signal generator
However, Chung teaches:
an operation mode control signal memory integrated into the signal generator, the operation mode control signal memory being configured to store configuration data for the signal generator (par 0070, The test controller 220 of the ATE 200 directs the command signal S.sub.CMD through the communication ports 240 and 180 to components of the IC 100, thereby controlling components of the IC 100 to perform the RF test process.; par 0047, The ATE 22 is capable of initiating various RF BISTs to the IC 20, including a single tone or one-tone test, a two-tone test, a multi-tone test, .
It is suggested that a memory is providing necessary data to test controller 220 of Figure 9 of Chung. In order for the test controller 220 of Chung to output an SCMD that is associated with a particular test, there must be a memory that stores the association between the particular tests with the associated iterations of the SCMD command signals. The Examiner is interpreting the data in the memory along with the commands of the test controller 220 of Chung as being incorporated into the controller unit 6 of Figure 1 of Beer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Miller in view of Chung by having an operation mode control signal memory integrated into the signal generator, the operation mode control signal memory being configured to store configuration data for the signal generator because it allows various tests to be initiated so that several different parameters of the DUT and its operation can be characterized, which yields the predictable result of giving an operator a clearer picture of the DUT’s performance and potential remaining life.

Regarding Claim 8, Beer teaches:
the operation mode control signal output interface has an output impedance of 50 Ω (par 0024, In a preferred embodiment, the controlling unit comprises a correction unit that is configured to compensate an impedance mismatch between the receiving unit and the output node of the device under test. This might be necessary, in case the DUT comprises a termination impedance that is uncommon, e.g. a value different from 50 Ohms. Since the correction factor of the correction unit is known, the controlling unit is able to correct the mismatched value in order to obtain the DUT's behavior.) 
Since the impedance is only matched when the DUT is corrected by the controlling unit to have an impedance of 50 Ohms, the connection in Beer’s housing 2 that connects to terminal 1a of DUT 1 must 
Regarding Claim 16, Beer teaches:
A testing method system for testing a device under test (DUT) (1, DUT, Fig 1), the testing method comprising: 
connecting a DUT to a signal generator (3, Fig 1, par 0050, a signal generation unit 3) integrated in a housing (par 0012, a common housing) of a digital sampling oscilloscope (DSO) (par 0010, According to a first aspect of the invention, an electronic measurement device, preferably a digital oscilloscope); 
connecting the DUT to a measurement acquisition system (4, Rec. unit, Fig 1, par 0050, receiving unit 4) 
the at least one measurement acquisition system (4, Rec. unit, Fig 1) being integrated into the housing of the DSO (par 0010, digital oscilloscope); 
acquiring, by the measurement acquisition system (4, Rec. unit, Fig 1, par 0050, receiving unit 4), at least one measurement signal (Fig 1, signal being output from terminal 1b) generated by the DUT (1, DUT, Fig 1)
Beer does not teach:
outputting… an operation mode control signal to the DUT; 
setting a test operation mode in the DUT according to a content of the operation mode control signal; and 
However, Chung teaches:
outputting… an operation mode control signal (SCMD, Fig 9, par 0046) to the DUT (100, Fig 9); 
setting a test operation mode in the DUT according to a content of the operation mode control signal (par 0046, The ATE 22 initializes an RF BIST by sending a command signal S.sub.cmd to the IC 20. In response, the IC 20 is arranged to enter into a test mode); 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Chung by having outputting, by the signal generator, an operation mode control signal to the DUT; setting a test operation mode in the DUT according to a content of the operation mode control signal because it allows the DUT to switch between a normal operating mode and a mode exclusively for testing and is a known technique in electronic devices that yields the predictable result of having a standardized and repeatable test that has results that can be tracked and recorded over time.
Beer and Chung do not explicitly teach:
having a digitizer and an acquisition memory coupled to the digitizer, 
However, Miller teaches:
having a digitizer (125, System A-to-D converter, Fig 1) and an acquisition memory (150, Memory, Fig 1) coupled to the digitizer, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Chung in view of Miller by having a digitizer and an acquisition memory coupled to the digitizer because it is a known technique in digital oscilloscopes that allows an analog signal to be received, converted to a digital signal, and recorded for analysis either immediately or at a later time.

Regarding Claim 20, Beer and Miller do not teach:
the operation mode control signal is used for emulating at least one of distortion and predistorted communication in the DUT
However, Chung teaches:
the operation mode control signal is used for emulating at least one of distortion and predistorted communication in the DUT (par 0069, In some implementations, the signal generator 110 comprises a memory circuit 111 that keeps various test patterns for the RF test process therein, and a baseband circuit 112 that performs digital power control (not shown) and/or digital compensations (not shown) such as in-phase/quadrature (IQ) mismatch and digital pre-distortion.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Miller in view of Chung by having the operation mode control signal is used for emulating at least one of distortion and predistorted communication in the DUT because pre-distortion is a known technique in analog electronics that yields the predictable improvement of reducing any non-linearity in amplifiers.

Claims 3, 6, 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Chung and further in view of Miller and further in view of Su et al. (US Pre-Grant Pub 2019/0114242 A1, Filing Date October 12, 2017, herein Su).
Regarding Claim 3, Beer, Chung and Miller do not teach the limitations.
However, Su teaches:
the wired connection is a universal serial bus connection (30, Fig 6, par 0020, a connection line 30 to connect the USB port 150 of the testing fixture board 10 to an external port 250 of the USB device 20 to be tested.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer, Chung and Miller in view of Su by having the wired connection is a universal serial bus connection because a USB is one of a finite number of identified, predictable solutions, with a reasonable chance of success to transfer signals or data between two points.
Regarding Claim 6, Beer, Chung and Miller do not teach the limitations and do not teach how the particular output mode control signal and test mode are selected.
However, Su teaches:
a signal generator configuration input interface (170, User interface, Fig 1) arranged in the housing (Fig 1, housing of 110) and coupled to the operation mode control signal memory (130, Fig 1), 
the signal generator configuration input interface being configured to receive external configuration signals (par 0020, a user selects one (hereinafter referred to as the selected test mode) of a plurality of test modes by controlling the user interface 170 so that the user interface 170 generates a selection signal (one of S1.about.S11) indicative of the selected test mode according to the user's input (step S01)) for configuring the operation mode control signal (EN, Fig 6, par 0020) output (par 0020, The control unit 190 receives the selection signal from the user interface 170 and generates the test-triggering instruction EN corresponding to the selected test mode according to the selection signal and the list (step S03).) by the signal generator (190, Fig 6) to the DUT (20, Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer, Chung and Miller in view of Su by having a signal generator configuration input interface arranged in the housing and coupled to the operation mode control signal memory the signal generator configuration input interface being configured to receive external configuration signals for configuring the operation mode control signal output by the signal generator to the DUT because it provides a way for a user to be able to choose the type of test that he or she would like to perform to characterize the DUT as taught by Su (par 0020).
Regarding Claim 7, Beer, Chung and Miller do not teach the limitations.
However, Su teaches:
the operation mode control signal (EN, Fig 6, par 0020) is output at a frequency of 30 MHz (The USB 3.0 interface can work at speeds up to 2.5 GHz; The USB 3.0 interface is also compatible with USB 1.1 and USB 2.x, which output at speeds up to 6 MHz and 240 MHz, respectively, and therefore a signal can be output at a frequency of 30 MHz.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer, Chung and Miller in view of Su by having the operation mode control signal is output at a frequency of 30 MHz because 30 MHz is one a finite number of identified, predictable data rates, with a reasonable expectation of success in transferring data through a USB.

Regarding Claim 17, Beer, Chung and Miller do not teach the limitations.
However, Su teaches:
outputting the operation mode control signal (EN, Fig 6, par 0020) comprises outputting the operation mode control signal at a frequency of 30 MHz (The USB 3.0 interface can work at speeds up to 2.5 GHz; The USB 3.0 interface is also compatible with USB 1.1 and USB 2.x, which output at speeds up to 6 MHz and 240 MHz, respectively, and therefore a signal can be output at a frequency of 30 MHz.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer, Chung and Miller in view of Su by having outputting the operation mode control signal comprises outputting the operation mode control signal at a frequency of 30 MHz because 30 MHz is one a finite number of identified, predictable data rates, with a reasonable expectation of success in transferring data through a USB.

Regarding Claim 18, Beer, Chung and Miller do not teach the limitations.
However, Su teaches:
the test operation mode of the DUT set according to the content of the operation mode control signal is used for testing universal serial bus communication modes (par 0023, After receiving the test-triggering instruction EN, the USB device 20 generates a testing packet corresponding to the selected test mode according to the received test-triggering instruction EN (step S05). Afterward, the testing packet is repeatedly outputted from an external port (such as the external port 250 for use in creating the USB communication link or any other applicable external port) of the USB device 20 (step S06). For example, the USB device 20 comprises a USB chip 230. The USB chip 230 is coupled to the of the DUT (20, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer, Chung and Miller in view of Su by having the test operation mode of the DUT set according to the content of the operation mode control signal is used for testing universal serial bus communication modes of the DUT because 30 MHz is one a finite number of identified, predictable data rates, with a reasonable expectation of success in transferring data through a USB.

Regarding Claim 19, Beer, Chung and Miller do not teach the limitations.
However, Su teaches:
the DUT (20, Fig 4) includes a processor (230, USB chip, Fig 4) operable to set different test operation modes in the DUT (par 0023, After receiving the test-triggering instruction EN, the USB device 20 generates a testing packet corresponding to the selected test mode according to the received test-triggering instruction EN (step S05).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer, Chung and Miller in view of Su by having the DUT includes a processor operable to set different test operation modes in the DUT because it allows various tests to be initiated so that several different parameters of the DUT and its operation can be characterized, which yields the predictable result of giving an operator a clearer picture of the DUT’s performance and potential remaining life.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Chung.
Regarding Claim 9, Beer teaches:
A process of testing a device under test (DUT) (1, DUT, Fig 1) using the digital sampling oscilloscope (DSO) (2, Fig 1, par 0010, According to a first aspect of the invention, an electronic measurement device, preferably a digital oscilloscope,) of claim 1, the process comprising: 
connecting a DUT (1, DUT, Fig 1) to the... signal output interface (Fig 1, connector in electronic measurement device 2 that allows input node 1a to be connected to signal generation unit 3) and the analog measurement input interface (Fig 1, connector in electronic measurement device 2 that allows output node 1b to be connected to receiving unit 4) of the DSO; 
Beer does not teach:
outputting, by the signal generator an operation mode control signal to the DUT connected to the operation mode control signal output interface
setting a test operation mode in the DUT according to a content of the operation mode control signal
However, Chung teaches:
outputting, by the signal generator an operation mode control signal (SCMD, Fig 9, par 0046) to the DUT (100, Fig 9) connected to the operation mode control signal output interface (240, Fig 9, par 0070, communication port 240); and 
setting a test operation mode in the DUT according to a content of the operation mode control signal (par 0046, The ATE 22 initializes an RF BIST by sending a command signal S.sub.cmd to the IC 20. In response, the IC 20 is arranged to enter into a test mode).
The Examiner is interpreting the commands of test controller 220 of Figure 9 of Chung being incorporated into the controlling unit 6 of Figure 1 of Beer, where the commands of test controller 220 of Chung are sent to signal generator 3 of Beer, which sends the operation control signal SCMD of Chung to the DUT. The operation control signal SCMD controls a test operation mode of the DUT as taught in par 0046 of Chung.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Chung by having outputting, by the signal generator an because it allows the DUT to switch between a normal operating mode and a mode exclusively for testing and is a known technique in electronic devices that yields the predictable result of having a standardized and repeatable test that has results that can be tracked and recorded over time.

Regarding Claims 10 and 11, Beer teaches:
[Claim 10] the DUT is further connected to the analog measurement input interface (Fig 1, connector in electronic measurement device 2 that allows output node 1b to be connected to receiving unit 4).

[Claim 11] acquiring measurement output signals (S3, Retrieve output signal from DUT, Fig 6) from the DUT by the at least one measurement acquisition system (4, Rec. unit, Fig 1).

Regarding Claim 12, Beer does not teach all of the limitations as set forth.
However, Chung teaches:
the acquired measurement output signals (Sev1, Fig 9) depend on the test operation mode (par 0047, The ATE 22 is capable of initiating various RF BISTs to the IC 20, including a single tone or one-tone test, a two-tone test, a multi-tone test, a noise figure (NF) test, a lock time test, a modulation test, etc.) in the DUT set by the content of the operation mode control signal (par 0070, The ATE 22 may send the command signal or digital pattern S.sub.cmd informing the IC 20 of the type of the BIST that is to perform, so that the IC 20 can load corresponding test patterns internally according to the command signal S.sub.cmd.). 
The signal St is determined by the SCMD signal that selects the specific test mode. That signal St is sent from the RF transmitter 120 to the RF receiver 140 through the attenuator 130. The signal Sev1 output by the RF receiver is sent to the test analyzer 210.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer in view of Chung by having the acquired measurement output signals depend on the test operation mode in the DUT set by the content of the operation mode control signal because it allows results from various tests to be received so that several different parameters of the DUT and its operation can be characterized, which yields the predictable result of giving an operator a clearer picture of the DUT’s performance and potential remaining life.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Chung and further in view of Foster (US Pre-Grant Pub 2015/0134864 A1, Pub. Date May 14, 2015).
Regarding Claim 13, Beer and Chung do not teach the limitations.
However, Foster teaches:
connecting the DUT (292, Fig 13) to the operation mode control signal output interface (276, Fig 13, par 0385, Clock Port 276... output) includes forming a wired connection (185, Fig 8) between the operation mode control signal output interface and a first universal serial bus port (296, Fig 13) of the DUT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Chung in view of Foster by having connecting the DUT to the operation mode control signal output interface includes forming a wired connection between the operation mode control signal output interface and a first universal serial bus port of the DUT because a USB is a known technique in the computer arts that allows data to be transferred between the oscilloscope and the DUT.
Regarding Claim 14, Beer and Chung do not teach the limitations.
However, Foster teaches:
connecting the DUT (292, Fig 13) to the analog measurement input interface (278, Fig 13, par 0385, Trigger Port 278… input) includes forming a wired connection (185, Fig 8) between the analog measurement input interface and a second universal serial bus port (298, Fig 13) of the DUT.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Chung in view of Foster by having connecting the DUT to the analog measurement input interface includes forming a wired connection between the analog measurement input interface and a second universal serial bus port of the DUT because a USB is a known technique in the computer arts that allows data to be transferred between the oscilloscope and the DUT.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Chung and further in view of Su (US Pre-Grant Pub 2019/0114242, Pub. Date April 14, 2019).
Beer and Chung combined do not teach all of the limitations of the Claim 15.
However, Su teaches:
outputting the operation mode control signal comprises outputting the operation mode control signal (EN, Fig 6, par 0020) at a frequency of 30 MHz (The USB 3.0 interface can work at speeds up to 2.5 GHz; The USB 3.0 interface is also compatible with USB 1.1 and USB 2.x, which output at speeds up to 6 MHz and 240 MHz, respectively, and therefore a signal can be output at a frequency of 30 MHz.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Beer and Chung in view of Su by having outputting the operation mode control signal comprises outputting the operation mode control signal at a frequency of 30 MHz because 30 MHz is one a finite number of identified, predictable data rates, with a reasonable expectation of success in transferring data through a USB.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099.  The examiner can normally be reached on M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        02/22/2021

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866